Stephens, J.
1. The alleged newly discovered evidence being such as could have been ascertained by the movant by the exercise of due diligence, and being merely cumulative and impeaching, and', if adduced upon a new trial, not likely to produce a different result, and there being evidence to support the verdict, the trial judge did not err in overruling the defendant’s motion for a new trial.
2. A certain affidavit which was offered by the respondent and admitted in evidence upon the hearing of the motion for a new trial, in response to the movant’s subpoena duces tecum, was not subject to the objection that it contained matter immaterial to the issue.

Judgment affirmed.


Jenkins, P. J., and Mill, J., eoneur.